—Judgments, Supreme Court, New York County (Ira Gammerman, J.; Charles Ramos, J.), both entered April 20, 1998, in actions on guarantees, in favor of plaintiffs and against defendant in the amounts of $306,032.95 and $431,159.46, inclusive of interest, costs and disbursements, and bringing up for review prior orders which granted plaintiffs’ motions for summary judgment and denied defendant’s cross motions to compel disclosure, unanimously affirmed, with costs.
Defendant fails to adduce facts supporting his claim that the guarantees in issue were part of a fraudulent scheme to deprive him of his bank building. All that appears is that defendant, a banker with law degrees, faced with an imminent foreclosure of the building, agreed to an arrangement that, structured as a sale to plaintiffs in consideration of a $3 million loan and a leaseback with an option to purchase, enabled him to retain possession of the building for several more years. There is no reason to suppose that further disclosure might lead to additional facts where a related Bankruptcy Court proceeding involved extensive document production and a 10-day trial in which the individual plaintiff testified. Concur — Ellerin, P. J., Wallach, Lerner and Friedman, JJ.